Case: 4:18-cv-01294-RLW Doc. #: 83-3 Filed: 10/20/20 Page: 1 of 1 PagelD #: 467

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
DAVID WHITT, )
PLAINTIFF,
v. Case No. 4:18-CV-01294
CITY OF ST. LOUIS, et al.,
DEFENDANT.

Affidavit of Danielle Eckrich
COMES NOW affiant, Danielle Eckrich, having been duly sworn and upon her
oath states that:
1. lam more than 18 years of age.

2. I make this affidavit from my personal knowledge of the facts stated herein or
upon information and facts available to me.

3. I am employed as a Paralegal at the St. Louis Metropolitan Police Department. I
have been employed in this role since October 9, 2006.

4. Reviewing over 400 incident reports would take me approximately six weeks.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated this 20th day Be 2020.

ytomulle Fokwah

Danielle Eckrich
